*459Respondent failed to show either a reasonable excuse for his failure to appear for the fact-finding and dispositional hearings or a meritorious defense to the proceeding. His excuse that he was “out of town” because it was Easter week is insufficient and also does not explain why he failed to contact his attorney, the court, or the agency to advise of his unavailability (see Matter of Laura Mariela R., 302 AD2d 300 [2003]; Matter of Ashley Marie M., 287 AD2d 333 [2001]). In light of respondent’s chronic failure to appear, the court properly went forward with the proceeding in his absence (see Matter of Kristen Simone V., 30 AD3d 174 [2006]). Respondent’s assertion that he visited the child on a regular basis was unsubstantiated. Furthermore, even if we credited his assertion that he began attendance at the required programs in June 2005, approximately four months before the filing of the petition, respondent failed to establish that he complied with the service plan during the statutorily relevant time frame. Concur—Friedman, J.P., Gonzalez, McGuire and Moskowitz, JJ.